Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 1 of 10 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 Naftali Rosenberg, individually and on behalf of all
 others similarly situated,                                             Civil Action No: 1:21-cv-2199
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 McCarthy, Burgess & Wolff, Inc.,

                                       Defendant(s).


Plaintiff Naftali Rosenberg (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC, against Defendant McCarthy, Burgess & Wolff, Inc.

(hereinafter, “McCarthy” or “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective



                                                  1
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 2 of 10 PageID #: 2




   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

   rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

   seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

   Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings.

      8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6).



                                                 2
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 3 of 10 PageID #: 3




      9.       Upon information and belief, Defendant is a company that use the mail, telephone,

   and facsimile and regularly engages in business the principal purpose of which is to attempt to

   collect debts alleged to be due another.

                                        CLASS ALLEGATIONS

      10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.      The Class consists of:

               a. all individual consumers;

               b. to whom Defendant McCarthy sent a collection letter attempting to collect a

                  consumer debt;

               c. on behalf of Verizon Wireless;

               d. for which “fees and other charges since charge off” are sought for collection from

                  a consumer;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

      13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue
                                                 3
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 4 of 10 PageID #: 4




   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibit A, violates 15 U.S.C. § l692e. § l692f, and § l692g et seq.

      15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      16.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions’ predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. § l692e, § l692f and § l692g et seq.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent



                                                 4
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 5 of 10 PageID #: 5




                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).

                                      FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.




                                                 5
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 6 of 10 PageID #: 6




      20.     Some time prior to June 19, 2020 an obligation was allegedly incurred to the original

   creditor, Verizon Wireless.

      21.     Upon information and belief, Verizon Wireless contracted with McCarthy, Burgess

   & Wolff for the purpose of debt collection. Therefore, Defendant McCarthy is a “debt collector”

   as defined by 15 U.S.C.§ 1692a(6).

      22.     Upon information and belief, the original subject obligation arose out of a mobile

   telephone debt. The subject debt was incurred by Plaintiff solely for personal, household or

   family purposes.

      23.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

      24.     The subject obligation is consumer-related, and therefore a "debt" as defined by 15

   U.S.C.§ 1692a(5).

      25.     Defendant McCarthy uses the instrumentalities of interstate commerce or the mails

   in its business, the principal purpose of which is the collection of debts. Defendant McCarthy

   also regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

   to be owed or due another. Therefore, Defendant McCarthy is a "debt collector" as defined by

   15 U.S.C.§ 1692a(6)

                                 Violation – June 19, 2020 Collection Letter

      26.     On or about June 19, 2020, Defendant McCarthy sent the Plaintiff a collection letter

   (the “Letter”) regarding the alleged debt owed to Verizon Wireless. (See “Letter” at Exhibit A.)

      27.     Towards the top portion of the Letter, it states:

                              Charge off date: 01/18/2020
                              Charge off balance: $575.56
                              Fees and other charges since charge off: $103.60




                                                  6
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 7 of 10 PageID #: 7




       28.     Beyond the interest and fees already included within the underlying total of $575.56

   as of the date of charge-off, Defendant McCarthy seeks to collect additional fees and other

   charges post-charge-off.

       29.     However, Defendant McCarthy has no basis for charging these excessive “post-

   charge off fees” whether by law or from the underlying agreement between the Plaintiff and the

   original creditor.

       30.     Therefore, Defendant McCarthy seeks to collect an amount that misrepresents the

   debt, in violation of 15 U.S. Code § 1692e et seq., as the Defendant was not expressly authorized

   by the agreement creating the debt or permitted by law to charge excessive “post-charge off

   fees”.

       31.     Furthermore, these fees are defined as “Verizon Collection Fees,” but this amount

   has not been spent on collection, in reality only one letter has been sent.

       32.     In result, the Plaintiff incurred an informational injury as Defendant misstated the

   total amount of the debt by adding impermissible fees to the total balance.

       33.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                                             COUNT I

 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

       34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.




                                                  7
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 8 of 10 PageID #: 8




      36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      37.     Defendant violated §1692e:

              a. As the letter falsely represents the true amount of the debt in violation of

                  §1692e(2)(A); and

              b. By making a false and deceptive representation in violation of §1692e(10).

      38.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                           COUNT II

 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                               et seq.

      1.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      2.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      3.      Pursuant to 15 U.S.C. §1692f(1), a debt collector may not use unfair or

   unconscionable means to collect or attempt to collect any debt, including the collection of a fee

   incidental to the principal obligation unless such amount is expressly authorized by the

   agreement creating the debt or permitted by law.

      4.      Defendant violated §1692f(1):




                                                 8
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 9 of 10 PageID #: 9




               a. As the letter seeks to collect fees or other charges accrued post-charge-off of

                   $103.60, which is not expressly authorized by the agreement between the

                   Plaintiff and Verizon Wireless or permitted by law.

       5.      By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692f(1) of the FDCPA, actual damages, statutory damages, costs and

   attorneys’ fees.


                                               COUNT III

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

       6.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       7.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       8.      Pursuant to 15 U.S.C. §1692g(a)(1), a debt collector must provide notice of a debt,

   including the amount of the debt.

       9.      Defendant violated §1692g(a)(1):

               a. As the letter falsely represents the true amount of the debt.

       10.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

   conduct violated Section 1692g(a)(1) of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       39.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                                   9
Case 1:21-cv-02199-MKB-RLM Document 1 Filed 04/21/21 Page 10 of 10 PageID #: 10




                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Naftali Rosenberg, individually and on behalf of all others similarly

 situated, demands judgment from Defendant McCarthy, Burgess & Wolff, Inc. as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


        Dated: April 21, 2021                                Respectfully Submitted,

                                                             STEIN SAKS, PLLC

                                                             __/s/ Tamir Saland____
                                                             Tamir Saland, Esq.
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             Ph: 201-282-6500 ext. 122
                                                             Fax: 201-282-6501
                                                             tsaland@steinsakslegal.com
                                                             Counsel for Plaintiff Naftali
                                                             Rosenberg




                                                 10
